PER CURIAM.
We affirm the trial court’s order granting defendant’s Florida Rule of Criminal Procedure 3.850 motion. The trial court did not abuse its discretion in finding that defendant did not lack due diligence in bringing his claim and that there was not inordinate prejudice to the state. See State v. Perry, 786 So.2d 554 (Fla.2001), and cases cited therein. Contrary to the state’s assertion the transcript of the evi-dentiary hearing demonstrates that the trial court properly addressed the laches issue and properly found that Gregersen v. State, 714 So.2d 1195 (Fla. 4th DCA 1998), affirming, 758 So.2d 106 (Fla.2000) is factually distinguishable.
Affirmed.